DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on December 18, 2020.
Claims 18 and 29 have been amended and are hereby entered.
Claims 1 – 6, 8 – 11, and 15 – 17  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making a molded 3-dimensional fabric article, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 11, 2020.
Claims 18 – 21, 24, 28 and 29 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 18, 20, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turlan-Van Der Hoeven (WO2015173524, using US20170079335A1 as the official English translation).
As per claim 18, 20, 21, and 24, Turlan-Van Der Hoeven teaches a thermoformable fabric substrate comprising a top surface and a bottom surface, an elastomeric coating composition and a second fabric layer attached to the elastomeric coating composition which forms the whole or part of a garment ([0041]: “A manufacturing process of this brassiere is as follows, the silicone forming the reinforcement layer 8 is deposited… on the side of a first piece of textile called inside, that will be laid on a second piece of textile.”). This process also involved shaping the textile by thermoforming (Abstract). The elastomeric coating composition is provided in a pattern ([0042]: A deposit of a fine grid comprising partially separated opening according to the reinforcement areas to be achieved.”). The silicone is cured ([0054]: “The crosslinked silicone… is already polymerized.”). The top and/or bottom surface of the fabric substrate are substantially free of permanent wrinkles ([0013]: “An advantage of this manufacturing process is that… prevents gathers”). Additionally, as the prior art does not require the fabric to be wrinkled, it is presumably free of wrinkles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Turlan-Van Der Hoeven (WO2015173524, using US20170079335A1 as the official English translation). 
As per claim 19, Turlan-Van Der Hoeven teaches adornments can be provided on the bottom part of the cups ([0049]). Turlan-Van Der Hoeven does not teach that the adornments can be flock material, glitter and glass beads.  However, these materials are well-known adornments in the textile art and based on the teachings of Turlan-Van Der Hoeven, it would have been .

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Turlan-Van Der Hoeven (WO2015173524, using US20170079335A1 as the official English translation) as applied to claims 18, 20, 21, and 24 above, in view of Martinet (US20120225607A1).
As per claims 28 and 29, Turlan-Van Der Hoeven teaches all the limitations of claim 18. Turlan-Van Der Hoeven does not teach a thermoformable polyurethane membrane material sandwiched between the thermoformable fabric substrate and the cured elastomeric coating composition
Martinet teaches brassiere cups comprising an inner layer comprising an inner foam material that is substantially laminated to an inner fabric lining (Abstract). The foam layers are provided to prevent discomfort in underwire bras ([0006]). This inner foam material may be polyurethane ([0045]). Martinet further teaches a thermoformable polyurethane material sandwiched between the thermoformable fabric substrate ([0045]: Each layer preferably comprises a polyurethane foam material attached to a fabric lining.” The foam material layers are glued together, forming a structure wherein the foam layers are sandwiched between the fabric lining ([0052 – 0054])As the gathers of Turlan-Van Der Hoeven are prevented by two fabric substrates each with a silicone coating that are crosslinked ([0046]), it would have been obvious to incorporate the polyurethane material in between the textile substrate and the silicone reinforcement coating as claimed, so as to not interfere with the crosslinking of the silicone layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile substrate of Turlan-Van Der Hoeven to use a fabric substrate with a polyurethane foam material attached to a fabric lining, as taught by Martinet, motivated by the desire to eliminate discomfort in underwire bras ([0006]) 

Response to Amendments
Applicant’s amendments to the drawings, filed December 18, 2020, have been entered and have caused the withdrawal of the objections to the drawings under 37 CFR 1.84 (p)(5) as set forth in the office action filed September 18, 2020.
Applicant’s amendments to claim 29, filed December 18, 2020, caused the withdrawal of the rejection under 35 U.S.C. 112 (b) as set forth in the office action filed September 18, 2020.

Response to Arguments
Applicant’s arguments, see Pages 8 and 9, filed Decembe, with respect to the rejection of claim 28 under U.S.C. 112 (b) have been fully considered and are persuasive.  The claimed phrase “on the surface” is now interpreted to include the possibility of intermediate layers. The rejection of claim 28 under U.S.C. 112 (b) of September 18, 2020 has been withdrawn. 
Applicant's remaining arguments filed December 18, 2020, have been fully considered but they are not persuasive. Applicant argues that Turlan-Van Der Hoeven teaches two layers of textile and two layers of silicon, including a thin and a thick layer, that are cured before thermoforming, resulting in a product with wrinkles, such as shown in Figure 10A. Examiner respectfully disagrees. Turlan-Van Der Hoeven teaches a manufacturing process that ensures a 
As to the argument that multiple layers of fabric are taught by Turlan-Van Der Hoeven, in contrast to the claimed invention, Examiner notes that the claim preamble recites “comprising” which is open ended and does not preclude additional layers. 
Finally, regarding Applicant’s arguments that the process of Turlan-Van Der Hoeven will result in a structurally different product than that of the instant Application, Examiner notes that determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789